Name: Commission Regulation (EC) No 2944/94 of 2 December 1994 establishing rules for management and distribution with regard to textile quotas established for 1995 under Council Regulation (EC) No 517/94
 Type: Regulation
 Subject Matter: cooperation policy;  trade;  international trade;  tariff policy;  trade policy;  leather and textile industries
 Date Published: nan

 No L 310/48 Official Journal of the European Communities 3 . 12. 94 COMMISSION REGULATION (EC) No 2944/94 of 2 December 1994 establishing rules for management and distribution with regard to textile quotas established for 1995 under Council Regulation (EC) No 517/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas it seems appropriate that those rules be deter ­ mined in taking into account the foreseen accession of new States to the European Union and the necessity to allow the importers of the States candidate to the Acces ­ sion to accede to Community quotas for 1995 in identical or similar conditions to those for the existing Community importers ; Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 517/94 of 7 March 1994 relating to the common rules for imports of textile imports from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules ('), as last amended by Regulation (EC) No 2798/94 (2), and in parti ­ cular Article 17 (3) and (6) and Article 21 (2) and (3) thereof, in relation with Article 25 (3) therof, Whereas the Governments of Austria, Finland, Norway and Sweden have undertaken on the one hand to adopt suitable measures to allow the participation of their opera ­ tors to the distribution of the existing Community quotas along the rules established under Regulation (EC) No 517/94 or as adopted in application of the said Regulation and on the other hand to cooperate fully to the manage ­ ment and distribution of the said quotas, by notifying to the Commission, like other Member States within the deadlines laid down, all the necessary elements concer ­ ning the requests for import authorizations addressed to them by the operators established on their respective territory ; Whereas the Council, by its Regulation (EC) No 517/94, established quantitative restrictions on imports of certain textile products originating in certain third countries and envisaged, in Article 17 (2), that these quotas will be allo ­ cated in the chronological reception order of the notifica ­ tions from the Member States according to the principle of first come, first served : Whereas to ensure a certain flexibility to the management and distribution of the quotas fixed by Regulation (EC) No 517/94, it seems appropriate to divide them in tran ­ ches and to envisage therefore that the first tranche repre ­ senting (75 %) of the amount of the annual quotas fixed by the said Regulation will be distributed, without preju ­ dice to the entry into force of the Accession Treaty, on the basis of the requests for import authorizations intro ­ duced to the competent authorities of the Member States and of the candidate countries to the Accession at latest on 9 December 1994 : Whereas past experience has revealed that for certain quotas the established annual quantities were insufficient to cover the quantities subject to requests for import authorizations notified to the Member States ; that taking into account the foreseen accession on 1 January 1995 of new States to the European Union, there are serious reasons to believe that, for all the quotas established by the Regulation (EC) No 517/94 requests for import autho ­ rizations to be notified by the competent Member States authorities will exceed the quantitative limits established for 1995 : Whereas Regulation (EC) No 517/94, Article 17 (3), stipu ­ lates that it is possible, in these circumstances, to make use of allocation methods which differ from the allocation method based exclusively on the chronological reception order of the notifications from Member States, as well as to envisage the division of the quotas in tranches ; Whereas it seems appropriate, as far as the first tranche is concerned, to have a method of allocation which takes into account traditional trade flows in order to ensure a progressive transition towards the procedures introduced by Regulation (EC) No 517/94, and to this end it is appropriate to divide this quota into two parts, one reserved for traditional importers, the other for other applicants, and to fix the respective shares reserved for these different categories of operators at levels which, while taking into account traditional trade flows, will nevertheless ensure non-traditional importers significant access to the quotas created by Regulation (EC) No 517/94 and to define the concept of traditional importers while keeping in mind that 1993 cannot serve as a reference period due to certain distortions which charac ­ terized this period within the Community ; Whereas it is advisable, in order not to affect unduly the continuity of trade flows, to adopt before the start of the quota year, rules for management and distribution of the quotas fixed established for 1995 by Regulation (EC) No 517/94 : (') OJ No L 67, 10. 3. 1994, p. 1 . (2) OJ No L 297, 18. 11 . 1994, p. 6 . 3. 12. 94 Official Journal of the European Communities No L 310/49 HAS ADOPTED THIS REGULATION : Article 1 This Regulation specifies certain rules concerning the management and distribution of the quantitative limits for 1995 listed in Annex I of this Regulation. whereas with regard to the distribution of the part reserved for the other operators, past experience has shown that the method retained in 1994, being the method based on the reception in chronological order of the notifications from the Member States, did allow in spite of the modifications adopted, to satisfy only a limited number of operators and that the application of method of distribution in proportion of the requested quantities on the basis of a simultaneous examination of all quantities notified to the Commission might satisfy a larger number of operators provided that the quantities requested by each individual operator would not exceed a predetermined quantity to a level economically signifi ­ cant : Article 2 The quantitative limits referred to in the first Article are divided into tranches, the first of which, covering the quantities listed in Annex II, will be distributed without prejudice to the entry into force of the Accession Treaty according to the methods specified in this Regulation on the basis of the requests for import authorizations intro ­ duced by the operators until 9 December 1994 to the competent Member State authorities and the States candi ­ date to Accession and notified to the Commission by the said authorities at the latest on 15 December 1994. Whereas for optimum use of the quantities which will be confirmed pursuant to this Regulation it is appropriate to fix the period of validity of the import authorizations to six months from 1 January 1995 and to allow their issuance by the Member States, after notification of the Commission decision to the Member States, from the same date and provided that the concerned operator can justify the existence of a contract and certifies not to have already benefited within the Community for the category and the country concerned of an import authorization ; Article 3 The first tranche of the quantitative limits referred to in Article 2 divided into two parts as indicated in Annex II of this Regulation, one reserved for the traditional impor ­ ters, the other to the other operators. Those to be regarded as traditional importers of a category of products originating in one of the countries referred to in Annex II, will be importers who furnish proof to the competent Member State authorities and the States candi ­ date to Accession of having imported, during 1992, products falling within the same category and originating in the same country. Whereas confirmation by the Commission, according to the specific management and distribution rules intro ­ duced by this Regulation, of the quantities which will be notified, requires the communication by the Member States of certain data ; that it is necessary therefore to specify the information required and, in order to allow confirmation by the Commission as quickly as possible, at the latest on 15 December 1994 for the communication of this date : Whereas finally past experience has shown that in certain exceptional cases for certain categories and countries concerned, quantities in a part reserved remain available after application of quantitative criteria adopted ; that it is therefore appropriate for an optimum distribution to envi ­ sage the possibility of a transfer of quantities in between the different parts reserved for the two categories of operators following the procedure of Article 25 of Regula ­ tion (EC) No 517/94 ; Article 4 The amount which can be allocated to any individual traditional importer for each of the categories and coun ­ tries concerned will not be able to exceed the quantities actually imported in 1992 by each one of them for these same categories and countries. If all quantities to be allocated to traditional importers on the basis of the quantities notified by Member States and the States candidate to Accession exceed the part which is reserved to them, the quantities allocated to each one of them will be reduced proportionally.Whereas with a view to making optimal use of the quan ­tities of the first tranche it is foreseen that quantities still available after distribution according to the rules of the present Regulation will be distributed to all operators according to the principle of first come, first served as from 3 January 1995 at 10 a.m. (Brussels time); Article 5 The quantities reserved for other importers is to be allo ­ cated by application of the method of distribution in proportion to the requested quantities, the quantities susceptible to requests by each importer may not exceed the quantities indicated in Annex III of the present Regu ­ lation. Whereas these measures are in conformity with the opinion expressed by the Committee established by Regulation (EC) No 517/94, No L 310/50 Official Journal of the European Communities 3 . 12. 94 authorities from the Member States will issue the import authorizations. If on the basis of the quantitative criteria established under the present Regulation, quantities for a product and a country concerned are still available within the part reserved to a category of operators, the quantities might, in accordance with the procedure of Article 25 of Regula ­ tion (EC) No 517/94, be subject to a transfer of operators with a view to being distributed in conformity with the quantitative criteria applicable to this category of opera ­ tors. « Article 6 The duration of validity for import authorizations issued by the competent Member State authorities is six months as from the date of issuing. Import authorizations will be granted by the competent Member State only after notification of the decision of the Commission as from the 1 January 1995 and in as far as the operator concerned can prove the existence of a contract and certifies by a written declaration not to have already benefited inside the Community from an import authorization issued pursuant to this Regulation for the category and the country concerned. Article 7 Member States and the States candidate to Accession will inform the Commission within the time limit as indi ­ cated in Article 2 by category and countries concerned, including the quantities required as well as the number of operators and indicating, if necessary, for those demands introduced by traditional importers within the meaning of Article 3, the quantities imported by each one of them during 1992. On basis of the total amounts transmitted, the Commis ­ sion adopt the quantitative criteria on the basis of which, in application of the present Regulation, the competent Article 8 The quantities still available after distribution on the basis of the present Regulation will be distributed in chronolo ­ gical reception order of requests introduced by all opera ­ tors according to the principle of first come, first served as from 3 January 1995 at 10 a.m. (Brussels time). Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 1994. For the Commission Leon BRITTAN Member of the Commission 3 . 12. 94 Official Journal of the European Communities No L 310/51 ANNEX I Quantitative restrictions referred to in Article 1 Third country Category Unit Quantities China ex 1 3 (') ex 18 (') ex 20 (') ex 24 (') ex 39 (') ex 78 (') 115 117 118 120 122 123 124fl 125 B 127 B ex 136 (&gt;)(3) 140 145 146 A 146 B 146 C 156 157 159 160 161 1 000 pieces tonnes tonnes 1 000 pieces tonnes tonnes tonnes tonnes tonnes tonnes tonnes tonnes tonnes tonnes tonnes tonnes tonnes tonnes tonnes tonnes tonnes tonnes tonnes tonnes tonnes tonnes 150,0 98,0 10,0 120,0 10,0 3,0 450,0 450,0 950,0 63,0 130,0 5,0 600,0 8,0 5,0 285,0 100,0 7,0 15,0 110,0 270,0 760,0 5 400,0 3 020,0 30,0 10 777,0 North Korea 1 2 3 4 5 6 7 8 9 12 13 14 15 16 17 18 19 20 21 24 26 27 28 29 31 36 37 39 59 61 68 69 70 73 tonnes tonnes tonnes 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces tonnes 1 000 pairs 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces tonnes 1 000 pieces tonnes 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 128,0 145,0 49,0 285,0 119,0 144,0 93,0 133,0 71,0 1 290,0 1 509,0 94,0 107,0 55,0 38,0 61,0 411,0 141,0 2 857,0 263,0 173,0 167,0 285,0 75,0 293,0 91,0 356,0 51,0 466,0 40,0 75,0 184,0 270,0 93,0 No L 310/52 Official Journal of the European Communities 3 . 12. 94 Third country Category Unit Quantities North Korea (cont 'd) 74 1 000 pieces 133,0 75 1 000 pieces 39,0 76 tonnes 74,0 77 tonnes 9,0 78 tonnes 115,0 83 tonnes 31,0 117 tonnes 51,0 118 tonnes 23,0 142 tonnes 10,0 151 A tonnes 10,0 151 B tonnes 10,0 161 tonnes 152,0 Republics of Bosnia Herzegovina 1 tonnes 6 899,0 Croatia and the former 2 tonnes 8 544,0 Yugoslav Republic of Macedonia 2 a) tonnes 1 931,0 3 tonnes 935,0 5 1 000 pieces 1 910,0 6 1 000 pieces 954,0 7 1 000 pieces 571,0 8 1 000 pieces 2 568,0 9 tonnes 831,0 15 1 000 pieces 745,0 16 1 000 pieces 567,0 67 1 000 pieces 722,0 (') Categories marked by 'ex cover products other than those of wool or fine hairs, cotton or synthetic or artificial textile materials. (2) Only CN code ex 5503 90 90 (polyvinyl alcohol). (3) This category only covers woven fabrics and other silk products other than unbleached, scoured or bleached falling within CN codes : 5007 20 19, 5007 20 31 , 5007 20 41 , 5007 20 59, 5007 20 61 , 5007 20 69, 5007 20 71 , 5007 90 30, 5007 90 50 and 5007 90 90 . 3 . 12. 94 Official Journal of the European Communities No L 310/53 ANNEX II Repartition of the first tranche to be allocated with regard to importers requests submitted and notified to the Commission before 9 December 1994 Third country Category Unit Quantities reserved for traditional importers Quantities reserved for other importers Total China ex 13 (') 1 000 pieces 80,4 32,1 112,5 ex 18 (') tonnes 52,5 21,0 73,5 ex 20 (') tonnes 5,4 2,1 7,5 ex 24 (') 1 000 pieces 64,3 25,7 90,0 ex 39 (') tonnes 5,4 2,1 7,5 ex 78 (') tonnes 1,6 0,6 2,2 115 tonnes 241,1 96,4 337,5 117 tonnes 241,1 96,4 337,5 118 tonnes 508,9 203,6 712,5 120 tonnes 33,8 13,5 47,3 122 tonnes 69,6 27,9 97,5 123 tonnes 2,7 1,1 3,8 1 24 (2) tonnes 321,4 128,6 450,0 125 B tonnes 4,3 1,7 6,0 127 B tonnes 2,7 1,1 3,8 ex 136 (') 0 tonnes 152,7 61,1 213,8 140 tonnes 53,6 21,4 75,0 145 tonnes 3,8 1,5 5,3 146 A tonnes 8,0 3,2 11,3 146 B tonnes 58,9 23,6 82,5 146 C tonnes 144,6 57,9 202,5 156 tonnes 407,1 162,9 570,0 157 tonnes 2 892,9 1 157,1 4 050,0 159 tonnes 1 617,9 647,1 2 265,0 160 tonnes 16,1 6,4 22,5 161 tonnes 5 773,4 2 309,4 8 082,8 North Korea 1 tonnes 68,6 27,4 96,0 2 tonnes 77,7 31,1 108,8 3 tonnes 26,3 1 0,5 36,8 4 1 000 pieces 152,7 61,1 213,8 5 1 000 pieces 63,8 25,5 89,3 6 1 000 pieces 77,1 30,9 108,0 7 1 000 pieces 49,8 19,9 69,7 8 1 000 pieces 71,3 28,5 99,8 9 tonnes 38,0 15,2 53,2 12 1 000 pairs 691,1 276,4 967,5 13 1 000 pieces 808,4 323,4 1 131,8 14 1 000 pieces 50,4 20,1 70,5 15 1 000 pieces 57,3 22,9 80,2 16 1 000 pieces 29,5 11,8 41,3 17 1 000 pieces 20,4 8,1 28,5 18 tonnes 32,7 13,1 45,8 19 1 000 pieces 220,2 88,1 308,3 20 tonnes 75,5 30,2 105,7 21 1 000 pieces 1 530,5 612,2 2 142,7 24 1 000 pieces 140,9 56,4 197,3 26 1 000 pieces 92,7 37,1 129,8 27 1 000 pieces 89,5 35,8 125,3 28 1 000 pieces 152,7 61,1 213,8 29 1 000 pieces 40,2 16,1 56,3 31 1 000 pieces 157,0 62,8 219,8 36 1 000 pieces 48,8 19,5 68,3 37 1 000 pieces 190,7 76,3 267,0 39 1 000 pieces 27,3 10,9 38,2 59 1 000 pieces 249,6 99,9 349,5 No L 310/54 Official Journal of the European Communities 3. 12. 94 Third country Category Unit Quantities reserved for traditional importers Quantities reserved for other importers Total North Korea (cont 'd) 61 1 000 pieces 21,4 8,6 30,0 68 1 000 pieces 40,2 16,1 56,3 69 1 000 pieces 98,6 39,4 138,0 70 1 000 pieces 144,6 57,9 202,5 73 1 000 pieces 49,8 19,9 69,7 74 . 1 000 pieces 71,3 28,5 99,8 75 1 000 pieces 20,9 8,4 29,3 76 tonnes 39,6 15,9 . 55,5 77 tonnes 4,8 1,9 6,7 78 tonnes 61,6 24,6 86,2 83 tonnes 16,6 6,6 23,2 117 tonnes 27,3 10,9 38,2 118 tonnes 12,3 4,9 17,2 142 tonnes 5,4 2,1 7,5 151 A tonnes 5,4 2,1 7,5 151 B tonnes 5,4 2,1 7,5 161 tonnes 81,4 32,6 114,0 Republics of Bosnia Herzegovina, 1 tonnes 3 695,9 1 478,4 5 174,3 Croatia and the former Yugoslav 2 tonnes 4 577,1 1 830,9 6 408,0 Republic of Macedonia 2 (a) tonnes 1 034,5 413,8 1 448,3 3 tonnes 500,9 200,4 701,3 5 1 000 pieces 1 023,2 409,3 1 432,5 6 1 000 pieces 511,1 204;4 715,5 7 1 000 pieces 305,9 122,4 428,3 8 1 000 pieces 1 375,7 550,3 1 926,0 9 tonnes 445,2 178,1 623,3 15 1 000 pieces 399,1 159,6 558,7 16 1 000 pieces 303,8 121,5 425,3 67 1 000 pieces 386,8 154,7 541,5 (') Categories marked by 'ex cover products other than those of wool or fine hairs, cotton or synthetic or artificial textile materials. (2) Only CN code ex 5503 90 90 (polyvinyl alcohol). (3) This category only covers woven fabrics and other silk products other than unbleached, scoured or bleached falling within CN codes : 5007 20 19, 5007 20 31 , 5007 20 41 , 5007 20 59, 5007 20 61 , 5007 20 69, 5007 20 71 , 5007 90 30, 5007 90 50 and 5007 90 90 . No L 310/553. 12. 94 Official Journal of the European Communities ANNEX III Maximum amounts to be allocated to operators, others than those to be considered as traditional importers of the category and the country concerned Third country Category Unit Maximum amount China ex 13 pieces 250 ex 18 kgs 1 00 ex 20 kgs 100 ex 24 pieces 250 ex 39 kgs 100 ex 78 kgs 100 115 kgs 500 117 kgs 500 118 kgs 1000 120 kgs 100 1 22 kgs 250 123 kgs 100 124 kgs 500 125 B kgs 100 127 B kgs 100 ex 136 kgs 500 140 kgs 250 145 kgs 100 146 A kgs 500 146 B kgs 2 500 146 C kgs 100 156 kgs 500 157 kgs 500 159 kgs 500 160 kgs 100 161 kgs 1 000 North Korea 1 kgs 500 2 kgs 500 3 kgs 500 4 pieces 2 500 5 pieces 2 500 6 pieces 2 500 7 pieces 500 8 pieces 2 500 9 kgs 2 500 1 2 pairs 2 500 13 pieces 2 500 14 pieces 2 500 1 5 pieces 500 1 6 pieces 2 500 1 7 pieces 2 500 1 8 kgs 500 19 pieces 2 500 20 kgs 500 21 pieces 2 500 24 pieces 2 500 26 pieces 2 500 27 pieces 2 500 28 pieces 2 500 29 pieces 2 500 31 pieces 2 500 36 pieces 2 500 37 pieces 2 500 39 pieces 2 500 59 pieces 2 500 61 pieces 2 500 68 pieces 2 500 69 pieces 2 500 70 pieces 2 500 73 pieces 2 500 3 . 12. 94No L 310/56 Official Journal of the European Communities Third country Category Unit Maximum amount North Korea (cont 'd) 74 pieces 2 500 75 pieces 2 500 76 kgs 500 77 kgs 500 78 kgs 500 83 kgs 500 117 kgs 500 118 kgs 500 142 kgs 500 151 A kgs 500 151 B kgs 500 161 kgs 500 Republics of Bosnia Herzegovina, 1 kgs 2 500 Croatia and the former Yugoslav 2 kgs 2 500 Republic of Macedonia 2 (a) kgs 2 500 3 kgs 2 500 5 pieces 2 500 6 pieces 2 500 7 pieces 2 500 8 pieces 2 500 9 kgs 2 500 1 5 pieces 2 500 1 6 pieces 2 500 67 pieces 2 500